                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DEVON K. GREEN,

                              Plaintiff,                             OPINION AND ORDER
       v.
                                                                          19-cv-797-wmc
JEFFREY MANLOVE,

                              Defendant.


       Pro se plaintiff Devon K. Green filed this civil action under 42 U.S.C. § 1983, claiming

that defendant Dr. Jeffrey Manlove has been acting with deliberate indifference to his serious

medical need in violation of his Eighth Amendment rights. Having reviewed Green’s complaint

for purposes of screening under 28 U.S.C. § 1915A, however, the court concludes that while it

may be possible for Green to articulate a constitutional claim, he will be required to amend his

complaint that corrects the deficiencies described in this order if he wants to proceed with this

lawsuit.

                                            OPINION

       Plaintiff Devon Green is currently incarcerated at Waupun Correctional Institution

(“Waupun”), where defendant Dr. Jeffrey Manlove is a physician.1 Green’s complaint contains

just two allegations of fact: (1) he notified the Health Services Unit on “numerous occasions”

that he needs surgery for his injured knee, and (2) Manlove has either failed to respond

appropriately or has not responded at all. While plaintiff’s complaint also contains citations

to several decisions from the Court of Appeals for the Seventh Circuit, Federal Rule of Civil




1
  Since plaintiff is proceeding pro se, the court construes the allegations in plaintiff’s complaint
generously, drawing reasonable inferences and resolving ambiguities in plaintiff’s favor. Haines v.
Kerner, 404 U.S. 519, 520 (1972).
Procedure 8 requires “‘short and plain statement of the claim’ sufficient to notify the

defendants of the allegations against them and enable them to file an answer.” Marshall v.

Knight, 445 F.3d 965, 968 (7th Cir. 2006) (emphasis added). Dismissal is proper “if the

complaint fails to set forth ‘enough facts to state a claim to relief that is plausible on its face.’”

St. John’s United Church of Christ v. City of Chi., 502 F.3d 616, 625 (7th Cir. 2007) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       To state an Eighth Amendment claim, plaintiff must allege facts supporting an inference

that his medical treatment demonstrates “deliberate indifference” to a “serious medical need.”

Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir.

1997). “Serious medical needs” include (1) life-threatening conditions or those carrying a risk

of permanent serious impairment if left untreated, (2) withholding of medical care that results

in needless pain and suffering, or (3) conditions that have been “diagnosed by a physician as

mandating treatment.” Gutierrez v. Peters, 111 F.3d 1364, 1371 (7th Cir. 1997). “Deliberate

indifference” encompasses two elements: (1) awareness on the part of officials that the prisoner

needs medical treatment and (2) disregard of this risk by conscious failure to take reasonable

measures.

       While the court appreciates plaintiff’s effort to research the legal standard for his claim,

he has failed to include any specific factual allegations describing the nature of his knee

problem, or what he actually reported to Dr. Manlove about his knee condition. Moreover,

while it appears that plaintiff’s condition is ongoing, he has not included any details about

when he was first injured, or when he first requested treatment from Dr. Manlove. Without

more information, it would be unreasonable to infer either that plaintiff’s knee injury

constitutes a serious medical need or that Dr. Manlove inappropriately disregarded his need


                                                  2
for treatment.

       Therefore, if plaintiff wants to proceed on his claim in this lawsuit, he will need to file

an amended complaint that provides additional allegations supporting an inference that his

knee condition constitutes a serious medical need, when he reported his symptoms to Dr.

Manlove, and what specific negative ramifications he has suffered from not undergoing surgery

for his knee condition. Plaintiff should draft his proposed amended complaint as if he is telling

a story to someone who knows nothing about his situation. This means that he should explain:

(1) what happened to make him believe he has a legal claim; (2) when it happened; (3) who

did it; (4) why; and (5) how the court can assist him in relation to those events. Plaintiff

should set forth his allegations in separate, numbered paragraphs using short and plain

statements. After he finishes drafting his amended complaint, he should review it and consider

whether it could be understood by someone who is not familiar with the facts of his case. If

not, he should make necessary changes.


                                            ORDER


       IT IS ORDERED that:

       1) Plaintiff Devon Green’s complaint is DISMISSED without prejudice for failure to
          meet the requirements of Federal Rule of Civil Procedure 8.

       2) Plaintiff may have until March 10, 2020, to submit an amended complaint that
          meets the requirements of Rule 8. If plaintiff fails to respond by that
          deadline, then this case will be dismissed with prejudice for failure to state a
          claim upon which relief can be granted.

       Entered this 18th day of February, 2020.

                                            BY THE COURT:
                                            /s/
                                            WILLIAM M. CONLEY
                                            District Judge

                                               3
